Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Species Election
Claims 1-20 are currently pending and under consideration in the instant application.
1.	Restriction or Species Election is required under 35 U.S.C. 121 and 372.

Claim(s) 1-16, 17-19 and 20, drawn to a method of making a target polypeptide in a cell, wherein the target polypeptide includes a non-standard amino acid (NSAA) substitution at an amino acid target location, comprising genetically modifying the cell to express the target polypeptide including a non-standard amino acid substitution at an amino acid target location using an engineered amino-acyl tRNA synthetase and transfer RNA pair corresponding to the non-standard amino acid, and wherein the cell expresses the target polypeptide including a standard amino acid or undesired NSAA at the amino acid target location when the engineered amino-acyl tRNA synthetase and transfer RNA pair non-selectively adds the standard amino acid or undesired NSAA at the amino acid target location, wherein a removable protecting group is attached to the target polypeptide adjacent to the amino acid target location, such that when the removable protecting group is removed, an N-end amino acid is exposed at the amino acid target location, wherein the cell expresses an enzyme that cleaves the removable protecting group to generate an N-end amino acid, and wherein the cell expresses a ClpS-ClpAP protease system wherein the ClpS-ClpAP protease system degrades the target polypeptide when the N-end amino acid is a standard amino acid or an undesired NSAA to thereby enrich the target polypeptide ClpS-V43I mutant or 2) a ClpS-L32F mutant; a nucleic acid construct and an engineered cell comprising the nucleic acid construct of claims 19 and 20.
This application contains claims directed to the patentably distinct species of mutations in the ClpS protein- 1) a ClpS-V43I mutant, or 2) a ClpS-L32F mutant. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the mutant protein species (due to mutation at a specific positions) lack special technical feature because each of the variants or peptides having distinct structure and distinct function and a part of ClpS protein. Thus, all the recited species lack special technical feature.
**Note: This species election is just to begin the examination, and the examiner will continue to examine remaining species (non-elected one) before reaching the patentable subject matter, i.e. before allowance, all the species will the examined on its merit.
 Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a particular mutation for prosecution on the merits to which the claims shall be restricted or Species elected, if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656